Citation Nr: 1715677	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2013 for service connection for loss of use of bilateral lower extremities, residuals of cold injuries to include entitlement to special monthly compensation based on loss of use of both feet.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis status post meniscal removal.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine status post L2-L4 laminectomy.

4.  Entitlement to service connection right knee mild tricompartmental arthritis.

5.  Entitlement to service connection for bilateral hip osteoarthritis.




REPRESENTATION

Appellant represented by:	James Perciavalle, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1951 to August 1955, including in the Republic of Korea.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 (earlier effective date for loss of use of bilateral lower extremities) and March 2017 (left knee, lumbar spine, right knee, hips) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to an initial disability rating  in excess of 10 percent for left knee degenerative arthritis status post meniscal removal, 2) entitlement to service connection for degenerative disc disease of the lumbar spine status post L2-L4 laminectomy, 3) entitlement to service connection right knee mild tricompartmental arthritis, and 4) entitlement to service connection for bilateral hip osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased evaluation for the left leg on August 30, 2013.

2.  In a November 2014 rating decision, the RO granted entitlement to service connection for loss of use of bilateral lower extremities as residuals of cold injuries (claimed as increased evaluation for the left leg), effective as of January 28, 2013-the date that VA Medical Center records show that a power mobility chair was necessary-and assigned a 100 percent disability rating.

3.  In a December 2014 notice of disagreement, the Veteran appealed the effective date of loss of use of both lower extremities-Special Monthly Compensation at the "L" level.

4.  The most probative evidence does not warrant a grant of Special Monthly Compensation for loss of use of bilateral lower extremities prior to January 28, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2013, for the assignment of special monthly compensation based on loss of use of both feet have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157 (2015), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Furthermore, according to 38 C.F.R. § 3.157(b)(1) (in effect prior for claims filed prior to March 24, 2015), receipt of a VA outpatient or hospital examination or admission to a VA hospital could be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established." 38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2) (in effect for claims filed prior to March 24, 2015).

The record shows that the Veteran filed a claim for an increased evaluation for his left leg on August 30, 2013.  In a November 2014 rating decision, the RO granted entitlement to service connection for loss of use of bilateral lower extremities as residuals of cold injuries (claimed as increased evaluation for the left leg), effective as of January 28, 2013, and assigned a 100 percent disability rating.  According to the November 2014 rating decision, the January 28, 2013 effective date was based on VA Medical Center records showed that a power mobility chair was necessary.  In a December 2014 notice of disagreement, the Veteran appealed the effective date of loss of use of both lower extremities-Special Monthly Compensation at the "L" level.

It is not factually ascertainable that the Veteran's loss of use of bilateral lower extremities existed during the appellate period prior to January 28, 2013.  As that is the earliest evidence showing loss of use of bilateral lower extremities within the year prior to the August 30, 2013 date of claim, an effective date prior to January 28, 2013 is not warranted.


ORDER

Entitlement to an effective date prior to January 28, 2013 for service connection for loss of use of bilateral lower extremities, residuals of cold injuries to include entitlement to special monthly compensation based on loss of use of both feet, is denied.


REMAND

With respect to the issues of entitlement to an initial disability rating  in excess of 10 percent for left knee degenerative arthritis status post meniscal removal, entitlement to service connection for degenerative disc disease of the lumbar spine status post L2-L4 laminectomy, entitlement to service connection right knee mild tricompartmental arthritis, and entitlement to service connection for bilateral hip osteoarthritis, the RO issued a rating decision on March 2, 2017 wherein it denied those claims for service connection, and granted service connection for the left knee disability at 10 percent effective October 7, 2016.  The Veteran timely filed a notice of disagreement on March 20, 2017 as to a higher initial rating and an earlier effective date for the left knee, and as to service connection for the low back, right knee, and hips.  (The Board observes parenthetically that on March 30, 2017, the RO issued a new rating decision granting entitlement to an earlier effective date for service connection for the left knee, which constitutes a full grant and as such is not part of this remand.)  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding the issues of 1) entitlement to an initial disability rating  in excess of 10 percent for left knee degenerative arthritis status post meniscal removal, 2) entitlement to service connection for degenerative disc disease of the lumbar spine status post L2-L4 laminectomy, 3) entitlement to service connection right knee mild tricompartmental arthritis, and 4) entitlement to service connection for bilateral hip osteoarthritis.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of any issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


